Title: John Woddrop to John Adams, 3 Apr. 1786
From: Woddrop, John
To: Adams, John


          
            
              Sir,
            
            

              Bridge–Street of Glasgow,

               3d. of Aprile, 1786.
            
          

          Having wrote some letters and sent them to your Excellency at
            London sometime ago and by Post, no answer coming from your Excellency, directed to me,
            to any of the letters I did send to your Excellency.—I am thinking, I may have been
            guilty of some impropriety, in sending such letters as I have done, or else, the Address
            to your Excellency must have been wrong in me.
          In whatever manner I may have done amiss I ask pardon and assure
            your Excellency it is a error not wilfully done, and comitted by me. I do humbly ask the
            favor of your Excellency, for to be allowed to repeat, & to confirm every thing,
            I did mention in my former letters to your Excellency, and also in the letters, sent
            under the cover, to your Excellency.—And after I may have the honour for to receive any
            answer either to this, or to my former letters, to your Excellency, and to the letters,
            more formerly inclosed to your Excellency. I Shall be able to write to your Excellency
            more fully, & more at large, than I chuse at present for to do.—
          I shall only add that some attachment in me, to the States of
            America, procures me at will, not very honorably, but my blood, and breath, are both at
            the Service of the Thirteen United, Free and Independant States, of North America. Whom
            God Preserve.
          With true, & Sincere Esteem, & the / Most Perfect
            Respect.— / I have the honour to be, / Sir, / Your Most Obedient Humble Servant,
          
            
              John Woddrop
            
          
        